DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Identifiers
The Examiner has determined that claims 13-20 are missing status identifiers and the claims are also identical to the claims filed on October 8, 2020. Therefore, the Examiner will treat these claims as previously presented.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim(s) 1-5, 7-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 5410297 A) in view of Young (US 20040262978 A1).
Claim 1. Joseph teaches an occupant monitoring apparatus in operative communication with an occupant support (Figs 1 and 5), the apparatus comprising:
at least one sensor assembly comprising at least one sensor in operative communication with the occupant support, the at least one sensor having a capacitance capable of varying when at least one length, width, or thickness of the sensor is altered (Col 5 lines 35-45 e.g. The present invention is particularly directed to the construction of the capacitance responsive sensor unit 4 to provide a continuously varying signal related to the presence of a patient, not shown, within the bed, the patient's movement from the bed and movement within the bed, so as to monitor any unauthorized exiting therefrom. The circuit and controls responsive to such variation and capacitance is contained within the signal module 7, which provides a further aspect and feature of the present invention. Col 12 lines 30-40 e.g. The capacitance pad is shown with single integral capacitor plates. The capacitor plates may be constructed with a plurality of individual elements in such an arrangement to produce the effective continuously variable capacitance in response to the patient's position and movement with the teaching of this invention. 
Col 6 lines 30-40 e.g. The material and the thickness of the pad is selected to produce a proper and effective capacitance with the weight of the patient, and comfort of the patient or resident without even knowing the pad is present.
); and
at least one connector mechanism being connectable to at least a portion of the at least one sensor and at least removably connectable to a portion of the occupant support, wherein a state of an occupant on the occupant support can be monitored by monitoring a capacitance of the at least one sensor 
(Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like Generally, a cable 8 is connected from the module to a remote nurse station 9 when used in a hospital, nursing home or the like. In other applications of course, a cable may connect the output of the module or the signal from the module to any remote location. 
The present invention is particularly directed to the construction of the capacitance responsive sensor unit 4 to provide a continuously varying signal related to the presence of a patient, not shown, within the bed, the patient's movement from the bed and movement within the bed, so as to monitor any unauthorized exiting therefrom) and further discloses a sensor assembly with at least one sensor (Col 12 lines 30-40 e.g. elements) which can detect occupancy having a capacitance capable of varying when at least one length, width, or thickness of the sensor (Col 5 lines 10-50) but does not specifically teach 
at least one sensor assembly comprising at least one sensor positioned at least partially within a movable housing, the housing having an actuator configured therein to selectively engage the at least one sensor upon movement of the occupant support against the movable housing and altered by movement of actuator.

However, Young teaches at least one sensor assembly  (Fig 1, [0031] vehicle occupant sensing system 28) comprising 
at least one sensor positioned at least partially within a movable housing, the housing having an actuator configured therein to selectively engage the at least one sensor upon movement of the occupant support against the movable housing and altered by movement of actuator
(Figs 2-4  [0055] Thus, the weight of an occupant will deform the seat cushion 16 such that the lower surface 20 of the lower seat cushion 16 pushes the upper slide member 52 toward the base 50. As the upper slide member 52 moves, the sensor 46 detects an increase in magnetic flux density generated by the approaching emitter 104. In this way, the sensor 46 is operable to detect movement of the upper slide member 52 toward and away from the base 50.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one sensor positioned at least partially within a movable housing, the housing having an actuator configured therein to selectively engage the at least one sensor upon movement of the occupant support against the movable housing and altered by movement of actuator
as taught by Young within the system of Joseph for the purpose of enhancing the system to obtain a positive indication of the occupant 
The prior art does  not specifically disclose the at least one sensor having a capacitance capable of varying when at least one length, width, or thickness of the sensor is altered by movement of actuator. However, Young further teaches a printed circuit board at the bottom surface and a generation and detection of an electrical signal when an actuator is displaced towards the sensor creating a change in vertical length of the assembly ([0055]), and Joseph teaches the usage of capacitive plates to detect downward pressure of the occupant via sensors (Col 12 lines 30-40). Since Young has a circuit board and Joseph has plates which are both responsive to a signal via sensor, then one ordinarily skilled in the art would found it obvious to incorporate a least one capacitive plate as the circuit board in order to obtain an electrical signal (i.e. capacitance value/data) indicating an occupation of the support.

Claim 2. Joseph and Young teach the apparatus of claim 1, the control unit capable of receiving data related to capacitance of the at least one sensor through the connector (Col 5 lines 30-40 e.g. signal module 7; Young [0055] the sensor 46 generates a responsive signal indicative of the increase in flux density, and the controller 40 sends output to the restraint system 42 based on these signals.).

Claim 3. Joseph and Young teach the apparatus of claim 2, wherein the control unit is capable of correlating the data of the at least one sensor with an orientation of an occupant with respect to the occupant support (Col 8 lines 40-60 e.g. switch 56-60). 

Claim 4. Joseph and Young teach the apparatus of claim 2, further comprising an alert system in operative communication with the control unit to alert when a predetermined data is detected (Col 8 lines 35-40 e.g. audible alarm 50). 

Claim 5. Joseph and Young teach the apparatus of claim 4, wherein the alert system in operative communication with the control unit alerts when the data indicates a variance of capacitance of the at least one sensor (Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like).

Claim 7. Joseph and Young teach the apparatus of claim 1, further comprising a housing covering at least a portion of the at least one sensor (Col 6 lines 1-25 e.g. outer cover 11).

Claim 8. Joseph and Young teach the apparatus of claim 7, wherein at least a portion of the housing is coupled to at least a portion of the occupant support (Col5 lines 20-30, 50-65 e.g. sensor unit is located between the pad and the mattress; Col 6 lines 1-25 e.g. outer cover 11).
Claim 9. Joseph and Young teach the apparatus of claim 1. Although the prior art may not specifically disclose wherein the movable housing comprises a pair of spaced apart plates, the actuator extending away from the at least one of the spaced apart, however, Joseph teaches two plates with an actuator disposed in the middle (Col 6 lines 1-25 e.g. capacitor plates 13 and 14, outer cover 11); and Young teaches at least one plate where a actuator is fixed and a surface above the plate and actuator ([0033] lower surface 20 and circuit carrier 34). Therefore, it would have been obvious to incorporate the actuator of Young to be placed within the two spaced apart plates as taught by Joseph in order to secure the sensors from being damaged while performing the enhanced functions of obtaining a positive indication of a seated condition.

Claim 10. Joseph and Young teach the apparatus of claim 9, wherein movement of an occupant adjusts occupant support, which engages at least a portion of the movable housing which causes the at least one actuator to  engage the at least one sensor, thereby changing its capacitance (Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like; Col 8 lines 40-60 e.g. switch 56-60 Young [0033]).
Claim 12. Joseph teaches an occupant monitoring system in operative communication with an occupant support having at least one surface, the system comprising: 
a control unit capable of receiving capacitance data from the at least one sensor, wherein a state of an occupant with respect to the occupant support is capable of translating through the surface of the occupant support to at least a portion of the at least one sensor with its capacitance data being detectable by the control unit (Col 5 lines 30-40 e.g. signal module 7) and further disclose at least one sensor assembly with at least one sensor ((Col 12 lines 30-40 e.g. elements)  extendable across the at least one surface of the occupant support, the at least one sensor being adapted to generate capacitance data related to at least one length, width, or thickness of the at least one sensor
(Col 5 lines 35-45 e.g. The present invention is particularly directed to the construction of the capacitance responsive sensor unit 4 to provide a continuously varying signal related to the presence of a patient, not shown, within the bed, the patient's movement from the bed and movement within the bed, so as to monitor any unauthorized exiting therefrom. The circuit and controls responsive to such variation and capacitance is contained within the signal module 7, which provides a further aspect and feature of the present invention. Col 12 lines 30-40 e.g. The capacitance pad is shown with single integral capacitor plates. The capacitor plates may be constructed with a plurality of individual elements in such an arrangement to produce the effective continuously variable capacitance in response to the patient's position and movement with the teaching of this invention. 
Col 6 lines 30-40 e.g. The material and the thickness of the pad is selected to produce a proper and effective capacitance with the weight of the patient, and comfort of the patient or resident without even knowing the pad is present) but does not specifically disclose at least one sensor assembly comprising at least one sensor positioned in and at least partially extendable through a housing and extendable across a bottom surface.

However, Young teaches at least one sensor assembly  (Fig 1, [0031] vehicle occupant sensing system 28) comprising 
comprising at least one sensor positioned in and at least partially extendable through a housing and extendable across a bottom surface (Figs 2-4  [0055] Thus, the weight of an occupant will deform the seat cushion 16 such that the lower surface 20 of the lower seat cushion 16 pushes the upper slide member 52 toward the base 50. As the upper slide member 52 moves, the sensor 46 detects an increase in magnetic flux density generated by the approaching emitter 104. In this way, the sensor 46 is operable to detect movement of the upper slide member 52 toward and away from the base 50. E.g. figure 4 shows item 104 moving downward relative to outboard side 24 and slide member 38, see [0030] [0038] ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one sensor positioned in and at least partially extendable through a housing and extendable across a bottom surface as taught by Young within the system of Joseph for the purpose of enhancing the system to obtain a positive indication of the occupant .

The prior art does not specifically disclose the at least one sensor being adapted to generate capacitance data related to a change in at least one length, width, or thickness of the at least one sensor by movement of the bottom surface of the occupant support. However, Young further teaches a printed circuit board at the bottom surface and a generation and detection of an electrical signal when an actuator is displaced towards the sensor creating a change in vertical length of the assembly ([0055]) and Joseph teaches the usage of capacitive plates to detect downward pressure of the occupant via sensors (Col 12 lines 30-40; Col 12 lines 30-40 e.g. elements). Since Young has a circuit board and Joseph has plates which are both responsive to a signal via sensor, then one ordinarily skilled in the art would found it obvious to incorporate a least one capacitive  plate as the circuit board in order to obtain an electrical signal indicating an occupation of the support.

Claim 13. Joseph and Young teach the system of claim 12, further comprising at least one connection mechanism being connectable to and extending between at least a portion of the at least one sensor and a portion of the occupant support such that movement of the length, width, or thickness, of the at least one sensor occurs only upon movement of an occupant on the occupant support (Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like; Col 8 lines 40-60 e.g. switch 56-60). 

Claim 15. Joseph and Young teach the system of claim 12, further comprising an alert system in operative communication with the control unit to alert when a predetermined capacitance data is detected (Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like). 

Claim 16. Joseph and Young teach the system of claim 12, further comprising a communication system in operative communication with the control unit to communicate when a predetermined capacitance data is detected (Col 5 lines 10-50 e.g. A capacitance sensor unit 4 is located between the pad and the mattress. As more fully developed hereinafter, the sensor extends substantially across the width of the bed and is located under the pad in the crease of the bed. The sensor unit 4 establishes a varying capacitance signal which is connected via a cable 6 to a signal module 7 secured to the bed frame or the like). 
Claim 17. Joseph and Young teach the system of claim 12, wherein the occupant support comprises a piece of furniture (Joseph Fig 1).
Claim 18. Joseph and Young teach the system of claim 17, wherein the occupant support comprises a car seat (Young Fig 1, [0030] an exploded view of one embodiment of the vehicle seat assembly of the present invention is generally indicated at 10 in FIG. 1.). 
Claim 19. Joseph and Young teach the system of claim 17, wherein the occupant support comprises a wheel chair (Col 1 lines 5-15).
Claim 20. Joseph and Young teach the system of claim 17, wherein the occupant support comprises a bed (Joseph Fig 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Young and further in view of Peace (US 20180163410 A1).
Claim 6. Joseph teaches the apparatus of claim 1, and further discloses the use of polymeric foam to produce a proper and effective capacitance with the respect to weight (col 3 lines 5-15) but does not specifically disclose wherein the at least one sensor comprises an electroactive polymer 
However, Peace teaches the use of a sensor which comprises an electroactive polymer ({0018] In some embodiments, the mechanical detectable property sensor layer may detect a change in applied mechanical stress. In some embodiments, the mechanical detectable property sensor layer comprises one or more mechanical detectable property sensors wherein each mechanical detectable property sensor comprises a pair of conductive layers in the form of electrodes and a sensor material arranged between the electrodes wherein the sensor material comprises an electroactive polymer, a force sensing resistor, an electret and/or a piezoelectric material. [0043] In some embodiments, the housing comprises a signal processor; for example, the housing may comprise a detection system, for example to automate buildings by opening doors, turning on lights and/or heating or cooling. In some embodiments, the system according to the invention comprises an alarm such that the system may be
used to detect presence of a human, animal or object for example an intruder or the fall of a patient
from their bed.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of
filing of invention to use an electroactive polymer as taught by Peace within the system of Joseph and Young for the purpose of enhancing the system to use a robust sensor with an ability to handle sensitivity as well as mechanical stress applied to the sensor.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Young and further in view of Gentry (US 20050190068 A1).
Claim 11. Joseph teaches the apparatus of claim 1, and further discloses the process of securing
the sensor (Col 5 lines 20-40 e.g. between the pad and the mattress e.g. as the securing members) and
further discloses the application of a seat member support but does not specifically disclose wherein the at least one connector mechanism comprises at least one hooking member configured to engage at least a portion of the occupant support.
However, Gentry teaches the process of having wherein the at least one connector mechanism comprises at least one hooking member configured to engage at least a portion of the occupant support (Gentry [0059] In yet another aspect, the sensor pad or carrier sheet 21 may be placed within or under a protective layer attached to the mattress assembly to hold the pad or carrier sheet
against the coverlet surface of the mattress assembly 32. For example, as shown in FIG. 8, a protective layer 40 may be a single layer of material that covers the exposed side of the pad or carrier sheet 21 (not shown in FIG. 8), sandwiching the pad or carrier sheet between the layer 40 and the mattress assembly coverlet. In another aspect, as shown in FIG. 9, the pad or carrier sheet 21 may be held against the
mattress assembly 32 by a sheet of fabric forming a pocket or envelope 44 of material that encloses and protects the pad or carrier sheet and allows the pad or carrier sheet to be inserted and removed through an opening 48 along an edge of the pocket or envelope. By closing the opening 48 with an adhesive layer or hook and loop (Velcro.TM.) fastener, the pad or carrier sheet can be made selectively removable from the pocket or envelope. ). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use wherein the at least one connector mechanism comprises at least one hooking member configured to engage at least a portion of the occupant support as taught by Gentry within the system of Joseph and Young for the purpose of enhancing the sensor to be fully secured to a support during movement imposed by an individual.
Claim 14. Joseph teaches the system of claim 13, and further discloses the process of securing the sensor (Col 5 lines 20-40 e.g. between the pad and the mattress e.g. as the securing members) and further discloses the application of a seat member support but does not specifically disclose wherein the connection mechanism comprises a hook member.
However, Gentry teaches the process of having at least one hooking securing member being operatively
disposed to at least a portion of the at least one sensor for securing the at least one sensor to the
occupant support (Gentry [0059] In yet another aspect, the sensor pad or carrier sheet 21 may be placed within or under a protective layer attached to the mattress assembly to hold the pad or carrier sheet
against the coverlet surface of the mattress assembly 32. For example, as shown in FIG. 8, a protective layer 40 may be a single layer of material that covers the exposed side of the pad or carrier sheet 21 (not shown in FIG. 8), sandwiching the pad or carrier sheet between the layer 40 and the mattress assembly coverlet. In another aspect, as shown in FIG. 9, the pad or carrier sheet 21 may be held against the
mattress assembly 32 by a sheet of fabric forming a pocket or envelope 44 of material that encloses and protects the pad or carrier sheet and allows the pad or carrier sheet to be inserted and removed through an opening 48 along an edge of the pocket or envelope. By closing the opening 48 with an adhesive layer or hook and loop (Velcro.TM.) fastener, the pad or carrier sheet can be made selectively removable from the pocket or envelope). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use at least one connector mechanism comprises at least one hooking member as taught by Gentry within the system of Joseph and Young for the purpose of enhancing the sensor to be fully secured to a support during movement imposed by an individual.

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
For claims 1 and 12, Applicant states that the prior art fails to specifically teach the limitation, “at least one sensor assembly comprising at least one sensor positioned at least partially within a movable housing, the housing having an actuator configured therein to selectively engage the at least one sensor upon movement of the occupant support against the movable housing, the at least one sensor having a capacitance capable of varying when at least one length, width, or thickness of the sensor is altered by movement of actuator”. The Examiner disagrees.
). Joseph’s sensor unit 4 can be broadly interpreted as a sensor assembly comprising at least one sensor (Col 12 lines 30-40 e.g. plurality of individual elements). The newly found prior art of Young, with broadest interpretation allowed, provides an obvious combination demonstrating at least one sensor with a housing, and actuator.  Joseph’s sensors  can detect an electric field (I.e. capacitance) and Young’s art can also detect an electric field. Therefore, combining Joseph’s elements as Young’s sensor and vertically, movable housing arrangements can achieve a predictable result of detecting an occupancy seating condition via electric field sensation.
Dependent claims 2-5, 7-10, 11-13, and 15-20 are also rejected in view of Joseph and Young.
Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For claim 6, Peace (US 20180163410 A1) teaches the obviousness improvement of the limitation” wherein the at least one sensor comprises an electroactive polymer” thereby improving Joseph’s polymer component. Hence, Claim 6 is obvious in view of Joseph, Young and Peace.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

For Claims 11 and 14, the prior art of Gentry provides an obvious improvement of “at least one connector mechanism comprises at least one hooking member configured to engage at least a portion of the occupant support”. Hence, Claims 11 and 14, are obvious in view of Joseph, Young and Gentry.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For claim 18, the prior art of Joseph and Young teaches occupant support as the car seat in which Young teaches this limitation. Hence, Claim 18 is obvious in view of Joseph and Young.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689